The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.

Response to Arguments
The arguments submitted April 20, 2022 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moretto (US Patent Application Publication 2016/0301732) in view of Mevorach (US Patent Application Publication 2018/0210814).:

As per claim 1, Moretto ('732) discloses a method comprising:
	causing a test application to be executed for an actual integration test involving a server computer system and a client computer system, wherein the execution of the test application generates an external request from the client computer system (Figure 3, transactions with a user web browser are archived) and an external response from the server computer system (paragraph 6, requests and response transactions are recorded),
	recording, by a processor of the server computer system, integration test data of the actual integration test, including the external request and the external response (paragraphs 6 and 7);
	executing, by the processor, a virtualized integration test of the server computer system without involving any client computer system, including: 
		executing the recorded external request associated with the actual integration test, and generating a mocked external response in response to the execution of the recorded external request (Figure 3 steps 308-312; synthetic users are generated instead of real clients).

Moretto ('732) does not expressly disclose the method comprising:
	comparing, by the processor, the recorded external response associated with the actual integration test to the mocked external response associated with the virtualized integration test; and
	identifying, by the processor, an action taken by the server computer system as being likely to be associated with a regression based on the comparison.

Mevorach ('814) teaches testing of a banking application (paragraph 17) wherein regression testing is performed to identify bugs associated with a new version of software (paragraph 2).  The system performs the same test at different times for comparison purposes (paragraph 58) and determines a fault has occurred when the newer system has worse performance than the older system (paragraph 57).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the system testing method disclosed by Moretto ('732) such that stored results are compared to newer tests of a new software system, as taught by Mevorach ('814).  This modification would have been obvious because storing results and comparing them with a system at a later time allows for identifying of a fault (as in Mevorach ('814) paragraph 57).

As per claim 2, Moretto ('732) in view of Mevorach ('814) discloses the method of claim 1, wherein:
	the server computer system provides a service consumed by the client computer system (Moretto ('732) paragraph 44, the user interactions are web application requests to a server); and
	identifying the action comprises generating a notification that identifies a response provided by the service as likely to be associated with the regression (Mevorach ('814) paragraph 57, a fault is indicated that associated the test responses with a worse performing system).  

As per claim 3, Moretto ('732) in view of Mevorach ('814) discloses the method of claim 1, wherein, in the virtualized integration test, the server computer system providing an application programming interface (API) call based on the recorded external request (Moretto ('732) paragraphs 44-47, API calls and transactions are recorded and performance tests are generated based on the transactions), the method further comprising:
	generating the mocked external response of the server computer system to the API call (Moretto ('732) paragraphs 44-47, API calls and transactions are recorded and performance tests are generated based on the transactions).

As per claim 4, Moretto ('732) in view of Mevorach ('814) discloses the method of claim 3, wherein generating the mocked external response of the server computer system comprises replaying an API response recorded during the actual integration test (Moretto ('732) paragraph 43 and Mevorach ('814) paragraph 57, the system operations are performed during testing so that a comparison can be performed).

As per claim 5, Moretto ('732) in view of Mevorach ('814) discloses the method of claim 1, wherein the recorded external request comprises a network application programming interface (API) call (Moretto ('732) paragraph 49). 

As per claim 6, Moretto ('732) in view of Mevorach ('814) discloses the method of claim 1, wherein comparing the recorded external response to the mocked external response in the virtualized integration test comprises determining whether the recorded external response matches the mocked external response (Mevorach ('814) paragraph 57).

As per claim 7, Moretto ('732) in view of Mevorach ('814) discloses the method of claim 6, wherein identifying the action as likely being associated with the regression comprises generating a notification of the action likely being associated with the regression in response to the comparison failing to identify a match (Mevorach ('814) paragraph 57, a fault is generated that indicates that the updated system is faulty and performs poorly in comparison to the historical system). 

As per claim 8, Moretto ('732) in view of Mevorach ('814) discloses the method of claim 1, further comprising:
	in response to the external request from the client computer system, generating an internal request for internal data in the server computer system and an internal response with the internal data (Moretto ('732) paragraphs 6 and 7, the web application requests are HTTP transactions or API calls that may result in a data payload). 

As per claim 9, Moretto ('732) in view of Mevorach ('814) discloses the method of claim 1, wherein the recorded external response comprises a recorded network application programming interface (API) call (Moretto ('732) paragraphs 44-47, API calls and transactions are recorded and performance tests are generated based on the transactions).

As per claim 10, Moretto ('732) in view of Mevorach ('814) discloses the method of claim 8 wherein recording the integration test data of the actual integration test further includes: 
	recording the internal request and the internal response (Moretto ('732) paragraph 6, recorded transactions include request and responses, including redirection URLs and payloads, and API transactions related to data storage).

As per claims 11, this claim recites limitations found in claim 1 and is rejected on the same grounds as claim 1.

As per claim 12, this claim recites limitations found in claims 8 and 10 and is rejected on the same grounds as claims 8 and 10.

As per claim 13, this claim recites limitations found in claim 9 and is rejected on the same grounds as claim 9.

As per claim 14, Moretto ('732) in view of Mevorach ('814) discloses the non-transitory machine-readable storage medium of claim 11, wherein the instructions, when executed by the machine, further cause the machine to: use a given action performed by the client computer system as an index to a recorded internal communication (Moretto ('732) paragraphs 54 and 56, the recorded transactions are saved in a database and named with the user identification.  It would be clear to one of ordinary skill in the art that the user identification information, since it is used to name the transaction and is one of the few pieces of data specifically enumerated as being associated with the transaction, should be usable to usable within the database to access the transaction data).

As per claim 15, this claim recites limitations found in claim 1 and is rejected on the same grounds as described for claim 1.

As per claim 16, this claim recites limitations found in claim 9 and is rejected on the same grounds as claim 9.

As per claim 17, this claim recites limitations found in claim 3, and is rejected on the same grounds as claim 3.

As per claim 18, Moretto ('732) in view of Mevorach ('814) discloses the apparatus of claim 15, wherein:
	the server computer system provides a service to the client computer system (Moretto ('732) paragraph 50, the browsers connect with a server which provides a service);
	the virtualized integration test comprises a test conducted without the server computer system being connected to the client computer system (Moretto ('732) Figure 3 steps 308-312; synthetic users are generated instead of real clients); and
	the actual integration test of the server computer system conducted prior to the virtualized integration test was performed with the client computer system being connected to the server computer system (Moretto ('732) paragraphs 6 and 7, requests and response transactions are recorded from a user browser before being replayed during test scenarios).

As per claim 19, this claim recites limitations found in claim 6, and is rejected on the same grounds as claim 6.

As per claim 20, this claim recites limitations found in claims 8 and 10 and is rejected on the same grounds as claims 8 and 10.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park teaches recording URL requests, corresponding server SQL requests, and the various responses.  Chalakudi teaches maintaining historic records of API transactions as part of a smart contract.  Paropkari teaches repeating API calls and responses for sequential comparison.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114